Title: To Benjamin Franklin from David Hartley, 8 January 1780
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Jan 8 1780
I cannot imagine what has prevented my hearing from you for these two month relating to the Cartel. I therefore send you a copy of a letter from the board of Sick & Hurt to me of Novr 15 1779 wch is the place where we left off & where we stick now.

I wish I cd expedite things but it is not in my power. You see where the matter has been Stopt these two Months. I am Dr Sir Yrs &c
D Hartley
 Addressed: To Dr Franklin / &c &c &c